Citation Nr: 1612682	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-37 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1970 and from January 1987 to February 1987, with subsequent periods of active duty for training with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  This matter was most recently before the Board in July 2015, at which time it was remanded for additional development.   It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In the Board's July 2015 remand, the RO or Appeals Management Center in Washington D.C. (AMC) was instructed to afford the Veteran a comprehensive examination by a neurologist to fully evaluate the Veteran's lower back and right lower extremity neurological disability.  The examiner was also to assess the Veteran's left lower extremity to determine whether a neurological disability existed, and if so, whether that disability was caused or aggravated by the Veteran's lumbar spine disability.  In this regard, the examiner was to review and comment on the Veteran's private treatment records from two separate physicians indicating he had been diagnosed with bilateral lower extremity radiculopathy.  Finally, the examiner was to provide a comprehensive statement explaining the functional impairments caused by the Veteran's service-connected disabilities, as well as a medical opinion as to whether such impairments preclude the Veteran from substantially gainful employment.  

The Veteran subsequently underwent a VA examination in November 2015.  In the course of her examination, the examiner concluded the Veteran had "no current objective evidence of radiculopathy" in either the right or left lower extremity.  However, as noted above, the Veteran is presently service-connected for a right lower extremity neurological disability, characterized as sciatica.  Although some bilateral reflex impairment was observed on examination, and the Veteran has reported experiencing radiating pain and numbness in his legs, the examiner did not explain why these findings did not support a finding of lower extremity radiculopathy.  In addition, the examiner fully ignored the Veteran's private medical evidence, which indicates he has been diagnosed by a neurosurgeon with bilateral lower extremity radiculopathy and radicular syndrome.  

Next, the examiner provided a terse opinion addressing the Veteran's claim for a TDIU.  Specifically, the examiner stated the Veteran's, "back condition alone should not preclude employment or occupational duties with respect [to] sedentary activities."  The examiner wholly failed to comment on specific functional limitations the Veteran might experience as a result of his lumbar spine disorder, and utterly failed to address his right lower extremity neurological impairment.  Further, the examiner also failed to comment on the Veteran's assertions of functional impairments caused by medications.  The Veteran has specifically indicated the medications taken to control his back pain, which include Morphine and Oxycodone, impair his ability to function occupationally.  Based on these insufficiencies, the Board finds new examinations are warranted.  

In addition, when this case was last remanded in July 2015, the Board observed that a July 2009 letter from the United States Office of Personnel Management (OPM) indicates the Veteran had been approved for disability retirement.  The RO or AMC was instructed to initiate development to obtain the records associated with the Veteran's award of disability benefits by OPM, because those records could be supportive of his TDIU claim.  To date, no development has been initiated to obtain those records.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, all relevant ongoing medical and other federal records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular the RO or the AMC should complete development to obtain the records associated with the Veteran's award of Federal Employees Retirement System disability retirement benefits, as well as any ongoing treatment records relative to the Veteran's service-connected disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Next, the RO or AMC should afford the Veteran a VA back and peripheral nerves examination by a physician, who has not previously examined this Veteran, to determine the current degree of severity of his service-connected back and right lower extremity disabilities.  In addition, the examiner must assess the Veteran's claimed left lower extremity neurological disability.  All pertinent records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

Based on a review of the Veteran's pertinent history, outpatient treatment records and the examination results, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the Veteran's current left lower extremity neurological disability, if diagnosed, was caused or permanently worsened by his lumbar spine disability.  In this regard, the examiner must discuss and consider the Veteran's competent reports of left lower extremity numbness and radiating pain from his back, as well as the Veteran's private treatment records indicating a diagnosis of left lower extremity radiculopathy and radicular syndrome.  If the examiner determines a left lower extremity neurological disability is not present, he or she should provide a complete rationale to explain this finding.

In addition, an examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficiently disabling by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  
 
A complete rationale for this opinion must also be provided.  In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments could include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

